DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0320684 to Rosca et al. (Rosca hereinafter) in view of JP 2560715 Y2 (the ‘715 reference, copy and machine translation provided 27 Oct 22), US PGPub 2010/0228398 to Powers et al. (Powers), US PGPub 2002/0188422 to DeRose et al. (DeRose), and US PGPub 2012/0230846 to Stephens (Stephens).
Regarding claims 6 and 11, Rosca teaches a fluid machine monitoring and alert system suitable for use with a compressor comprising a sensor unit (paragraph 23 – “vibration sensors coupled to the motor”) with a distinct housing (see Fig. 5, at “Sensor Control Panel” in combination with the motor housing), a processor (PLC), the housing being arranged for mounting to the fluid machine (or compressor).  Rosca further teaches a mobile communication device and processor (paragraph 44 – “mobile phone”), reception and processing of data from the sensors (paragraph 44) as well as determining whether maintenance is required (paragraph 32).  Rosca teaches that the sensor unit is constructed and arranged for measuring and storing vibrations generated by the compressor over time, constructively representing working hours of the compressor.  Rosca further teaches that the PLC and data storage are disposed within the housing (paragraph 55).   Rosca does not explicitly teach displaying required maintenance tasks on a display of a mobile communication device.  Powers teaches another fluid machine (32) generally, and particularly teaches displaying data relating to the machine on a remote mobile communication device (65) via display (utilizing GUI 67) in order to allow a user to be informed of the condition of the fluid device.  Therefore, it would have been obvious to one of ordinary skill in the art to display the required maintenance tasks determined by the mobile communication device of Rosca in a GUI as taught by Powers in order to inform the user thereof.  
Rosca does not teach the use of an electrical impulse sensor to measure compressor data.  Stephens teaches another monitoring sensor generally, and particularly teaches that runtime of a pump is monitored via an electrical impulse sensor (paragraph 115 and Table 2 – “cumulative count of total elapsed time that the controller has been in service”) connected via a lead wire to the source of electrical impulses in the compressor (see Fig. 4, in particular from L1A, L2A, L3A to 3 phase monitoring module).  Stephens teaches that this provides information to the user of the pump suitable for diagnostic or informational purposes (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to use an electrical impulse sensor as taught by Stephens in the pump of Rosca in order to provide useful information to the user. 
Further, the previously applied references do not teach the flat surface and means for fastening.  The ‘715 reference teaches that a vibration sensor (12) may also be provided to a compressor (11) to monitor the compressor vibrations.  The ‘715 reference further teaches a flat surface (28) releasably fastenable to the compressor (via 13) using means for fastening (14) in contacting relationship with the compressor for receiving vibrations thereof (see translation, first full paragraph of page 3).  The ‘715 reference teaches that this arrangement of a vibration sensor is advantageously reliable (translation, page 4, from “The noise voltage” through “reliably performed”).  First, it would have been obvious to provide a compressor as taught by the ‘715 reference in place of the pump of Rosca in order to allow for compression of gas instead of pressurization of liquid.  Furthermore, it would have been obvious to use a vibration sensor as taught by the ‘715 reference to embody the vibration sensor taught by Rosca in order to utilize a sensor advantageously reliable and specifically adapted to a compressor.  The examiner holds that it would have been obvious in view of the combined references to use either a vibration sensor, an electrical impulse sensor, or both in the combined apparatus to generate the data for monitoring.
Last, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitations of look-up tables of maintenance schedules of known compressor models.  DeRose teaches another compressor monitoring system generally, and particularly teaches the use of a look up table (database) including scheduled maintenance for known compressors (paragraphs 28-29).  DeRose teaches that this may allow for optimization of compressor function (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a look-up table to access maintenance schedules of known compressor models in the system of Rosca as taught by DeRose in order to optimize function of the fluid machine thereof.
Regarding claims 8 and 13, Rosca teaches on demand transmission of data (paragraph 50).
Regarding claim 10, Powers teaches the use of a GUI, which is definitionally visual, to provide information to the user which is tantamount to an alert.

Allowable Subject Matter
Claims 1, 3, and 5 are allowable in view of the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of a compressor and sensor unit where the sensor unit includes a housing at least partially enclosing a vibration sensor and a computer processor, the housing having an outer surface configured for being releasably mounted to the compressor with means for fastening the outer surface in contacting relationship with the compressor for receiving vibrations transmitted from the compressor through the outer surface is not shown in the prior art of record in combination with the remaining limitations of claim 1.

Response to Arguments
Applicant’s arguments, see page 8, filed 8 December 2022, with respect to obviousness of claims 1, 3 and 5 have been fully considered and are persuasive.  The rejection of those claims has been withdrawn. 
Applicant’s remaining arguments addressing independent claims 6 and 11 and their dependents have been fully considered and are not persuasive.  The claims filed 8 December 2022 do not include the amended surface contact limitations of claim 1 in claims 6 and 11 and as such the arguments predicated on those amendments do not apply to those claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 December 2022